

fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]










January 23, 2018




Personal & Confidential
Richard Fitzgerald




Dear Richard:


It is my pleasure to offer you the position of Chief Financial Officer for
Eleven Biotherapeutics, Inc. (the “Company” or “Eleven Bio”) reporting to
Stephen Hurly, President and CEO. This letter agreement summarizes important
details about your employment, should you accept this offer. This letter
agreement shall be effective as of the last date of execution by the parties
hereto (the “Effective Date”).
1.Full-Time and Best Efforts: As Eleven Bio’s Chief Financial Officer, which is
a full-time position, we expect that you will devote substantially all of your
working time to the performance of your Company duties in a satisfactory manner
and to the best of your abilities at all times. You shall not engage in any
other business or occupation during your employment here, including, without
limitation, any activity that conflicts with the interests of the Company,
interferes with the proper and efficient performance of your duties for the
Company, or interferes with your exercise of judgment in the Company’s best
interests. Approval of the CEO and/or Board will be required for you to serve on
other outside boards while you are employed by the Company, including any
outside for-profit boards, which approval shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding the foregoing, you will be permitted to
serve as an officer, director or trustee of any charitable, educational or
non-profit organization, without the Company’s prior consent, provided that such
services do not interfere with the performance of your duties to the Company or
represent an actual or apparent conflict of interest with your role at the
Company.
2.    Compensation: You shall receive an annualized salary of $305,000, paid in
accordance with the Company's standard payroll practices and subject to all
applicable tax reporting and withholding. You will be considered for a merit
review in conjunction with your performance review (which generally is conducted
annually) and consistent with the Company’s compensation practices, as
determined by the Board in its sole discretion.




245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






3.    Annual Bonus: You will be eligible for an annual target bonus of up to 30%
of your base salary, based upon achievement of both corporate and individual
goals, and contingent upon your individual and our Company performance. The
determination of whether a bonus will be granted, and the amount of any such
bonus, will be determined by the Company in its reasonable good faith and sole
discretion. All annual bonuses, if any, will be payable no later than March 15
of the year following the year in which they were earned. Please note that you
must be employed on the date bonuses, if any, are paid, in order to be eligible
for such a payment, as such bonuses also serve as retention incentives.
4.    Stock Option: Subject to and upon approval by the Board or a duly
authorized committee thereof, you will be granted a nonstatutory stock option to
purchase 100,000 shares of Common Stock, $0.001 par value per share, of the
Company (the “Common Stock”), which option is granted pursuant to the Company’s
2014 Stock Incentive Plan (the “Plan”). The stock option shall have an exercise
price equal to the closing price of the Common Stock on the NASDAQ Global Market
on the date of such grant and shall vest as to 25% of the shares subject to such
option on the first anniversary of the date of grant of the option and as to an
additional 6.25% of the shares underlying the option at the end of each
successive three-month period thereafter until the fourth anniversary of the
date of grant of the option. The Board will consider annually whether to grant
additional equity awards to its employees and you will be eligible to be
considered for such additional annual equity grants.
5.    Employee Benefits; Expenses: The Company offers a comprehensive benefit
package that includes group health, dental and vision plans as well as life and
disability and time-off benefits. Your eligibility to participate in these plans
and receive benefits thereunder is subject to the plan documents governing such
benefits. Notwithstanding the foregoing, you understand and agree that nothing
contained herein will require the Company to establish or maintain any fringe
benefits and any such benefits may be modified, amended, terminated or cancelled
at any time by the Company in its sole and absolute discretion.
During your employment, the Company shall pay (or promptly reimburse you) for
documented, out-of-pocket expenses reasonably incurred by you in performing your
job, which are consistent with the Company’s policies in effect from time to
time with respect to business expenses, subject to the Company’s requirements
with respect to reporting of such expenses.
Please also note that all in-kind benefits provided and expenses eligible for
reimbursement under this letter agreement shall be provided by the Company or
incurred by you during the time periods set forth in this letter agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of in-




245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
6.    Vacation Time: As a full time employee of the Company, you are eligible
for up to fifteen (15) paid vacation days that are accrued on a monthly basis at
a rate of 1.25 days (10 hours) per month of full time employment. The use of
vacation is governed by the Company’s vacation pay policy.
7.    Term of Employment; Restrictive Covenant Agreement: It is important for
you to understand that you are an employee “at will”. This means that you have
the right to terminate your employment relationship with Eleven Bio at any time
for any or no reason. Similarly, the Company has the right to terminate its
employment relationship with you at any time for any or no reason. As a
condition of your employment with the Company, you will be required to execute
the enclosed Employee Non-Competition, Non-Solicitation, Confidentiality, and
Assignment Agreement. Your employment and this letter will be governed by the
laws of Massachusetts.
8.    Severance Benefits: Notwithstanding the foregoing, in the event that
Eleven Bio terminates your employment without “Cause” or you resign with “Good
Reason” (each term as defined below and in either case a “Qualifying
Termination”), you will be eligible for the benefits outlined in sub-paragraphs
A or B (the “Severance Benefits”), subject to the terms set forth in this letter
agreement:
A.
If a Qualifying Termination occurs: (i) Eleven Bio will pay you severance in the
form of continuation of your base salary for a total of twelve (12) months, such
amount to be paid in accordance with the Company’s then current payroll
practices, except as otherwise specified in this letter, beginning on the
Company’s first regular payroll date that occurs after the Payment Date (as
defined below) and (ii) subject to the terms and conditions provided for in
COBRA, and subject to your timely election of COBRA and copayment of premium
amounts at the active employee’s rate, the Company shall pay its then current
share of premium payments for group health and dental insurance after the
termination date through (1) your severance period as outlined above, or (2) the
date you become employed with benefits substantially comparable to the benefits
provided under the corresponding Company plan, or (3) the date you become
ineligible for COBRA benefits; provided, however, that such Company-paid
premiums may be recorded





245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






as additional income pursuant to Section 6041 of the Internal Revenue Code of
1986, as amended (the “Code”) and not entitled to any tax qualified treatment to
the extent necessary to comply with or avoid the discriminatory treatment
prohibited by the Patient Protection and Affordable Care Act of 2010 and the
Health Care and Education Reconciliation Act of 2010 or Section 105(h) of the
Code. You shall be responsible for the entire COBRA premium should you elect to
maintain this coverage after the earlier of the dates specified in sections
8.A.(ii)(1)-(3) above.
B.
If a Qualifying Termination occurs within twelve (12) months after a Change in
Control Transaction (as defined below), then: (i) you will be eligible for the
same severance payments and COBRA premium assistance as set forth in sections
8.A.i-A.ii above, subject to the same terms, conditions, and limitations as
described therein; and (ii) the vesting of 100% of your then outstanding
unvested equity grants shall be accelerated, such that all unvested equity
grants vest and become fully exercisable or non-forfeitable as of the
termination date.

For the sake of clarity, it shall not be a “Qualifying Termination” if your
employment terminates because of your death or due to your suffering a
Disability (as defined below).
C.
The Severance Benefits will be subject to the following terms:

i.    Solely for purposes of Section 409A of the Code, each salary continuation
payment is considered a separate payment.
ii.    Any severance or other benefits under this offer letter will begin only
upon the date of your “separation from service” (as defined under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)) which occurs on or
after the date of termination of the employment. To the extent that the
termination of your employment does not constitute a separation from service
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the
result of further services that are reasonably anticipated to be provided by you
to the Company, or any of its parents, subsidiaries or affiliates, at the time
your employment terminates), any severance benefits payable that constitute
deferred compensation under Section 409A of the Code shall be delayed until
after the date of a subsequent event constituting a separation from service
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For
purposes of clarification, this section shall not cause any forfeiture of
benefits on your part, but shall only act as a delay until such time as a
“separation from service” occurs.




245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






Further, if you are a “specified employee” (as that term is used in Section 409A
of the Code and regulations and other guidance issued thereunder) on the date
your separation from service becomes effective, any severance benefits payable
hereunder that constitute non-qualified deferred compensation under Section 409A
of the Code shall be delayed until the earlier of (i) the business day following
the six-month anniversary of the date your separation from service becomes
effective, and (ii) the date of your death, but only to the extent necessary to
avoid such penalties under Section 409A of the Code. On the earlier of (A) the
business day following the six-month anniversary of the date your separation
from service becomes effective, and (B) your death, the Company shall pay you in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid you prior to that date as described above.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code. The Company makes no
representation or warranty and shall have no liability to you or any other
person if any provision of this letter agreement is determined to constitute
deferred compensation subject to Section 409A of the Code, but do not satisfy an
exemption from, or the conditions of, Section 409A of the Code.
iii.    Eleven Bio’s obligations to make the above payments and provide the
above benefits will be contingent upon your execution of and compliance with a
release of claims (the “Release”), which Release must be signed and any
applicable revocation period with respect thereto must have expired by the
sixtieth (60th) day following your termination of employment. The severance
payments and benefits shall be paid or commence on the first payroll period
following the date the waiver and release becomes effective (the “Payment
Date”).  Notwithstanding the foregoing, if the 60th day following the date of
termination occurs in the calendar year following the termination, then the
Payment Date shall be no earlier than January 1 of such subsequent calendar
year. In addition, you must comply with all post-employment obligations,
including those in the Employee Non-Competition, Non- Solicitation,
Confidentiality and Assignment Agreement that you shall sign as a condition of
employment.
iv.    The Company’s obligations to pay or provide the Severance Benefits will
be contingent upon your having tendered your resignation from the Board, if
applicable (and any other boards on which you serve at the request of the
Company), effective as of the date of termination.
v.    You agree to give prompt written notice of any reemployment during the
Severance Period that results in eligibility for comparable medical and dental
benefits. If the Company makes any overpayment of COBRA Benefits, you agree to
promptly return any such overpayment to the Company. The foregoing shall not
create any obligation on your part to seek reemployment after the date of
termination of your employment.




245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






9.    Definitions: For purposes of this letter agreement, “for Cause” shall mean
the Company has complied with the “Cause Process”, as defined below, following
your committing one or more of the following (each a “Cause Condition”): (i) an
act of material dishonesty involving the Company, embezzlement, or
misappropriation of assets or property of the Company; (ii) gross negligence or
willful misconduct in connection with the performance of your duties, theft,
fraud or breach of fiduciary duty to the Company; (iii) your willful, sustained,
or repeated failure to substantially perform the duties or obligations of your
position (other than due to illness or injury); (iv) a violation of federal or
state securities law; (v) the conviction of a felony or any crime involving
moral turpitude, including a plea of nolo contendere; (vi) a material breach of
any of the Company’s written policies related to conduct or ethics; or (vii) a
material breach of your Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement.
“Cause Process” shall mean that (i) the Company reasonably determines, in good
faith, that one of the Cause Conditions has occurred; (ii) the Company notifies
you in writing of the first occurrence of the Cause Condition within thirty (30)
days of the Board becoming aware of such condition; (iii) the Company cooperates
in good faith with your efforts, for a period not less than thirty (30) days
following such notice (the “Cause Cure Period”), to remedy the Cause Condition;
(iv) notwithstanding such efforts, the Cause Condition continues to exist; and
(v) the Company terminates your employment within thirty (30) days after the end
of the Cause Cure Period, provided that the Company will not be required to
provide a Cause Cure Period in the event that a Cause Condition (x) is of the
type described in clauses (iv) or (v) of the first sentence of this Section 9;
(y) is incapable of being cured; or (z) is required to be publicly disclosed
under applicable securities law.
If you cure to the Company’s satisfaction any Cause Condition during the
applicable Cause Cure Period, Cause shall be deemed not to have occurred. If the
Company is not required to provide a Cause Cure Period, the Cause Process will
be satisfied if the Company notifies you in writing of the first occurrence of
the Cause Condition within thirty (30) days of the Board becoming aware of such
condition and terminates your employment within thirty (30) days of such notice.
You are eligible for no more than two “cure” opportunities during your
employment.
“Change in Control Transaction” shall mean (i) a merger or consolidation of the
Company with or into another corporation under circumstances where the
stockholders of the Company immediately prior to such merger or consolidation do
not own after such merger or consolidation shares representing at least fifty
percent (50%) of the voting power of the Company or the surviving, resulting or
parent corporation, as the case may be, (ii) a transfer of shares representing
fifty percent (50%) or more of the voting power of the Company to any person who
was not, on the Effective Date, a holder of stock of any class or preference or
any stock option of the Company, (iii) a liquidation of the Company, or (iv) a
sale or other disposition of all or substantially all of the Company’s assets.




245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






“Good Reason” shall mean you have complied with the “Good Reason Process” as
defined below, following the occurrence of one or more of the following events:
(i) any material diminution in your duties, authority or responsibilities, (ii)
any material diminution in your base compensation; (iii) the relocation of your
primary place of work more than fifty (50) miles from the Company’s offices in
Philadelphia, Pennsylvania or Boston Massachusetts, or (iv) the material breach
by the Company of any provision of this letter agreement or any other
employment-related agreement between the Company and you (as defined below).
“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that one of the foregoing “Good Reason” conditions has occurred; (ii) you notify
the Company in writing of the first occurrence of the Good Reason condition
within thirty (30) days of the first occurrence of such condition; (iii) you
cooperate in good faith with the Company’s efforts, for a period not less than
thirty (30) days following such notice (the “Cure Period”) to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) you terminate your employment within thirty (30)
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.
“Disability” shall mean your inability (as determined by the Company in good
faith) to perform the essential functions of your position due to physical or
mental disability (after taking into account the Company’s obligation to provide
reasonable accommodations in accordance with the Americans with Disabilities Act
of 1990 or analogous state law), which continues for a period of 90 days
(whether or not consecutive) during any 12-month period. In connection with any
determination regarding your possible Disability, you shall have the right to
provide to the Company, and the Company shall consider in good faith, any
physical or mental evaluation performed by a competent physician of your
selection.
10.    Modified Section 280G Cutback: Notwithstanding any other provision of
this letter agreement, except as set forth in Section 10.B, in the event that
the Company undergoes a “Change in Ownership or Control” (as defined below), the
following provisions shall apply:
A.
The Company shall not be obligated to provide to you any portion of any
“Contingent Compensation Payments” (as defined below) that you would otherwise
be entitled to receive to the extent necessary to eliminate any “excess
parachute payments” (as defined in Section 280G(b)(1) of the Code) for you. For
purposes of this Section 10, the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Payments” and the aggregate amount
(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or
any successor provision) of the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Amount.”





245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






B.
Notwithstanding the provisions of Section 10.A, no such reduction in Contingent
Compensation Payments shall be made if (1) the Eliminated Amount (computed
without regard to this sentence) exceeds (2) 100% of the aggregate present value
(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-31 and
Q/A-32 or any successor provisions) of the amount of any additional taxes that
would be incurred by you if the Eliminated Payments (determined without regard
to this sentence) were paid to you (including, state and federal income taxes on
the Eliminated Payments, the excise tax imposed by Section 4999 of the Code
payable with respect to all of the Contingent Compensation Payments in excess of
your “base amount” (as defined in Section 280G(b)(3) of the Code), and any
withholding taxes). The override of such reduction in Contingent Compensation
Payments pursuant to this Section 10.B shall be referred to as a “Section 10.B
Override.” For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law.

C.
For purposes of this Section 10 the following terms shall have the following
respective meanings:

i.    “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
ii.    “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this letter
agreement or otherwise) to a “disqualified individual” (as defined in Section
280G(c) of the Code) and that is contingent (within the meaning of Section
280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.
D.
Any payments or other benefits otherwise due to you following a Change in
Ownership or Control that could reasonably be characterized (as determined by
the Company) as Contingent Compensation Payments (the “Potential Payments”)
shall not be made until the dates provided for in this Section 10.D. Within 30
days after each date on which you first become entitled to receive (whether or
not then due) a Contingent Compensation Payment relating to such Change in
Ownership or Control, the Company shall determine and notify you (with





245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






reasonable detail regarding the basis for its determinations) (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 10.B Override is applicable.
Within 30 days after delivery of such notice to you, you shall deliver a
response to the Company (the “Executive Response”) stating either (A) that you
agree with the Company’s determination pursuant to the preceding sentence or (B)
that you disagrees with such determination, in which case you shall set forth
(x) which Potential Payments should be characterized as Contingent Compensation
Payments, (y) the Eliminated Amount, and (z) whether the Section 10.B Override
is applicable. In the event that you fail to deliver an Executive Response on or
before the required date, the Company’s initial determination shall be final. If
you state in the Executive Response that you agree with the Company’s
determination, the Company shall make the Potential Payments to you within three
(3) business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
If you state in the Executive Response that you disagree with the Company’s
determination, then, for a period of sixty (60) days following delivery of the
Executive Response, you and the Company shall use good faith efforts to resolve
such dispute. If such dispute is not resolved within such 60-day period, such
dispute shall be settled exclusively by arbitration in Cambridge, Massachusetts,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall, within three (3) business days following
delivery to the Company of the Executive Response, make to you those Potential
Payments as to which there is no dispute between the Company and you regarding
whether they should be made (except for any such Potential Payments which are
not due to be made until after such date, which Potential Payments shall be made
on the date on which they are due). The balance of the Potential Payments shall
be made within three (3) business days following the resolution of such dispute.
E.
The Contingent Compensation Payments to be treated as Eliminated Payments shall
be determined by the Company by determining the “Contingent Compensation Payment
Ratio” (as defined below) for each Contingent Compensation Payment and then
reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation





245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






Payments with the same Contingent Compensation Payment Ratio, such Contingent
Compensation Payment shall be reduced based on the time of payment of such
Contingent Compensation Payments with amounts having later payment dates being
reduced first. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payment with a lower Contingent
Compensation Payment Ratio. The term “Contingent Compensation Payment Ratio”
shall mean a fraction the numerator of which is the value of the applicable
Contingent Compensation Payment that must be taken into account by you for
purposes of Section 4999(a) of the Code, and the denominator of which is the
actual amount to be received by you in respect of the applicable Contingent
Compensation Payment. For example, in the case of an equity grant that is
treated as contingent on the Change in Ownership or Control because the time at
which the payment is made or the payment vests is accelerated, the denominator
shall be determined by reference to the fair market value of the equity at the
acceleration date, and not in accordance with the methodology for determining
the value of accelerated payments set forth in Treasury Regulation Section
1.280G-1Q/A-24(b) or (c)).
F.
The provisions of this Section 10 are intended to apply to any and all payments
or benefits available to you under this letter agreement or any other agreement
or plan of the Company under which you receive Contingent Compensation Payments.

11.    General: By signing below, you represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing or
limiting you from entering into employment with or carrying out your
responsibilities for the Company, or which is in any way inconsistent with the
terms of this letter. You also agree that you will not disclose to anyone at the
Company, bring onto Company premises, or use in the course of your employment at
the Company, any confidential information or trade secrets belonging to any
former employer or to any other entity.
After the Effective Date, this letter (and the plans, documents, and policies
referenced herein) shall constitute our entire agreement regarding the terms and
conditions of your employment with the Company and shall supersede any prior
agreements or other promises or statements (whether oral or written) regarding
the terms of your employment or provision of services to the Company, including,
without limitation, your Consulting Agreement with the Company, dated




245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550

--------------------------------------------------------------------------------



fitzgeraldelevenbioem_image1.jpg [fitzgeraldelevenbioem_image1.jpg]






October 13, 2017. The terms described herein cannot be modified except in
writing by you and the Company. Failure of either party to this letter agreement
to insist upon strict compliance with any of the terms, covenants or conditions
hereof will not be deemed a waiver of such terms, covenants or conditions. In
the event of any inconsistency between this letter agreement and any other
contract between the Company and you, including the Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement, the provisions of
this letter agreement will prevail.
We are thrilled to have you join the leadership team at Eleven Bio. Please
contact me if you have any questions or need more information.
Sincerely,
/s/ Stephen A. Hurly
Stephen Hurly
President and Chief Executive Officer


I accept the above terms of employment as stated:
/s/ Richard F. Fitzgerald            January 23, 2018
Richard F. Fitzgerald            Date
Enclosure:
•
Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement









245 First Street, Suite 1800, Cambridge, MA 02142        PHONE: 617-444-8550